USCA4 Appeal: 22-6550      Doc: 10         Filed: 11/29/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6550


        JOHNNY MACK COOK,

                             Petitioner - Appellant,

                      v.

        JUDGE DOUGLAS SASSER,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:21-hc-02057-D)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Johnny Mack Cook, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6550         Doc: 10      Filed: 11/29/2022     Pg: 2 of 2




        PER CURIAM:

               Johnny Mack Cook seeks to appeal the district court’s order denying Cook’s

        application to proceed in forma pauperis and dismissing without prejudice his 28 U.S.C.

        § 2241 petition. We dismiss the appeal for lack of jurisdiction because the notice of appeal

        was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on August 4, 2021. Cook filed the notice of

        appeal on May 3, 2022. * Because Cook failed to file a timely notice of appeal or to obtain

        an extension or reopening of the appeal period, we dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




               *
                For the purpose of this appeal, we assume that the date appearing on the notice of
        appeal is the earliest date Cook could have delivered the notice to prison officials for
        mailing to the district court. See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266,
        276 (1988).

                                                     2